Citation Nr: 0618778	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  99-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for low back strain and degenerative joint disease of 
lumbar spine with arthritis. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from March 1964 to January 
1965 and from February 1970 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which increased the rating for the service-connected low back 
arthritis from 0 to 20 percent.  In January and March 2006 
rating decisions, the RO increased the rating from 20 to 40 
percent.  

The Board remanded this case in May 2005 for further 
development which was subsequently accomplished.  As the 
required development has been completed, this case is 
properly before the Board.

The veteran has repeatedly stated that he is unable to work 
due to his back problems.  The issue of a total disability 
rating due to individual unemployability is referred to the 
RO for further consideration.  


FINDINGS OF FACT

1. The veteran's low back strain and degenerative joint 
disease of lumbar spine with arthritis is manifested by a 
forward flexion of 40 degrees with pain from L1 to L4; right 
and left lateral flexion of 15 degrees with a maximum of 30 
degrees, respectively; right lateral rotation of 10 degrees 
with a maximum of 30 degrees; left lateral motion of 15 
degrees with a maximum of 30 degrees; degenerative disc 
disease at L3-4; and an orthopedic device at the L4-5 disk 
space. 

2. There is no evidence of fatigability, lack of endurance, 
incoordination, postural abnormalities, fixed deformities, 
abnormalities of the spine, peripheral neuropathy, the 
residuals of a vertebra fracture, or unfavorable ankylosis of 
the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2002, 
2003); Diagnostic Codes 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO provided the veteran with an April 2003 letter, fully 
notifying him of what is required to substantiate his 
increased rating claim.  Additionally, the RO notified the 
veteran as to the reasons why he was not entitled to an 
increased rating in the August 1998 rating decision, the 
March 1999 statement of the case (SOC), and the August 2000 
and December 2004 supplemental statements of the case 
(SSOC's).  The SOC and SSOC's fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement to higher disability ratings under the applicable 
laws and regulations based on the evidence provided.  The 
notice letter provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection and higher ratings being decided.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private and VA 
treatment records, and VA examinations.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The RO originally granted service connection for low back 
strain with arthritis in a May 1983 rating decision, 
assigning a 0 percent rating under Diagnostic Code  
(DC) 5295 effective May 1, 1983.  In an August 1989 rating 
decision, the RO increased the rating to 20 percent, and in a 
March 2006 rating decision, increased the rating to 40 
percent effective March 1998, the date of the receipt of the 
claim.   

In March 1998, the veteran filed an increased rating claim 
for the service-connected low back strain with arthritis.  
The veteran claims that he has developed arthritis, received 
treatment for low back pain and is unable to work due to his 
low back pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Prior to the regulatory changes, DC 5295 provided that severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5295 (2002).  This was the 
highest schedular rating under DC 5295.  

Prior to the regulatory changes, DC 5286 provided that 
complete bony fixation of the spine at a favorable angle 
warranted a 60 percent disability rating.  A 100 percent 
disability rating was warranted for complete bony fixation 
(ankylosis) of the spine in an unfavorable ankle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, DC 5286 (2002).  

Under DC 5285, a 60 percent rating was warranted for the 
residuals of a fracture of the vertebra without cord 
involvement and abnormal mobility requiring a neck brace, and 
a 100 percent disability evaluation required cord 
involvement, that the individual be bedridden, or require 
long leg braces.  See 38 C.F.R. § 4.71a, DC 5285 (2002).   

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 
38 C.F.R. § 4.59 (2005).

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine. When such limitation of motion is slight, a 
10 percent rating is warranted. When limitation of motion is 
moderate, a 20 percent rating is warranted.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292 (2002). 

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, a 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the last 12 months warrant a 40 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, DC 5293 (2003).  The attached notes state that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 

Note 1 provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 

Note (2) states that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2005).

Chronic lumbosacral strain under regulations prior to 
September 2002

As noted, the veteran's chronic lumbosacral strain is 
currently rated at 40 percent under 38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 23, 2002).  This is 
schedular maximum.  To receive the next higher 60 percent 
rating, the evidence must show complete bony fixation of the 
spine at a favorable angle or the residuals of a fracture of 
the vertebra without cord involvement and abnormal mobility 
requiring neck brace.  38 C.F.R. § 4.71a, DC's 5285, 5286 
(2002).  

Private treatment records from December 1997 to March 1998 
show ongoing lower back pain and degenerative joint and disc 
disease, causing radiculopathy. 

A July 1998 VA examination showed complaints of weakness, 
pain, fatigability, and stiffness.  The examiner found 
weakness and some lack of endurance, but no stiffness or 
fatigability.  There was a midline scar in the lumbosacral 
area over the spine, 7 inches long and well healed.  There 
was tenderness to palpation in the lumbosacral spine area and 
the paravertebral area and movement of the back in any 
direction causes pain.  Low back flexion was 40 degrees, 
extension was 25 degrees, and right lateral flexion was 30 
degrees.  Rotation markedly limited. Active and passive 
movements beyond this level were painful.  X-rays showed 
lumbosacral spine showed interbody cylindrical opaque bodies 
between L5 and L6, degenerative narrowing of the L6-S1 and 
posterior fusion L5, L6, and S1.  The diagnoses were 
degenerative arthritis of the lumbosacral spine, status post 
laminectomy L4-L5 in 1989, and decompression and interbody 
fusion at L4-L5, in May 1988.   

A December 1998 letter from a private physician shows 
decreased motion of the lumbosacral spine; lumbar flexion of 
40 degrees; extension of 10 degrees with pain, right and left 
lateral bending of 30 degrees in each direction with pain; 
and back pain to palpation around the S1 joints bilaterally 
and in the buttocks  

A private February 2001 treatment record shows chronic back 
and leg pain and a status post L4-S1 decompression and fusion 
with electric bone growth stimulator placement.  A May 2004 
record shows that the veteran had anterior cervical disk 
fusion C5-6.  

VA treatment record dated January 2003 shows left and right 
lateral bending at 10 degrees.  The veteran stated that he 
could not do forward or backward bending due to back pain. 
The assessment was status post fusion repair of the lumbar 
spine, chronic lumbar spine strain and degenerative joint 
disease of the lumbar spine.  VA treatment records from May 
2004 to November 1998 showed ongoing complaints of low back 
pain.  

The November 2004 VA examination found no postural 
abnormalities, fixed deformities, or abnormalities of the 
musculature of the back.  The examiner also noted painful 
motion on use, and noted that the veteran did not have 
fatigability, lack of endurance of incoordination, or 
peripheral neuropathy.  In an August 2005 addendum to the 
November 2004 VA examination, the examiner's opinion was that 
the spinal disc conditions which required surgical 
intervention in 1989 and 1998 were as likely as not a 
continuation of his underlying service connected back 
condition, and therefore all current symptoms are related to 
the service-connected condition.  

Here, review of the evidence shows that the veteran 
experiences severe limitation of motion of forward flexion 
and extension, lateral bending, and rotation.  There is no 
evidence of ankylosis, favorable or unfavorable, or the 
residuals of a vertebra fracture.  Though the veteran 
experiences pain on motion, this is considered to be 
characteristic of the low back strain and degenerative joint 
disease of lumbar spine with arthritis and is reflected in 
the 40 percent disability rating under DC 5295.  Therefore, 
as there is no evidence of ankylosis or residual of a 
fracture, the low back strain and degenerative joint disease 
of lumbar spine with arthritis is best characterized by the 
40 percent rating under Diagnostic Code 5295.  38 C.F.R. § 
4.71a (2002) (effective prior to September 23, 2002).

The Board considered a higher rating based on limitation of 
motion of the lumbar spine due to degenerative arthritis 
under DC 5003 and for limitation of motion of the lumbar 
spine under DC 5292.  In the present case, x-ray and other 
medical evidence shows that the veteran has degenerative 
narrowing at L6-S1 and a diagnosis of degenerative disc and 
joint disease.  Moreover, as of the November 2004 VA 
examination, the veteran had flexion of 40 degrees, with pain 
from L1 to L4, right and left lateral flexion of 15 degrees 
with a maximum of 30 degrees, left lateral rotation of 15 
degrees with a maximum of 30 degrees, and right lateral 
rotation of 10 degrees with  maximum of 30 degrees.  However, 
a higher rating in this instance is not warranted.  Any 
rating under DC 5003 and 5292 would only warrant a 20 or a 40 
percent disability rating, respectively, as these are the 
schedular maximums.  

The Board also considered a higher rating under DC 5293 for 
intervertebral disc syndrome.  Severe recurring attacks with 
intermittent relief warrant a 40 percent rating.  A 60 
percent rating requires pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The November 2004 VA examination 
showed no peripheral neuropathy or electrophysiological 
evidence suggestive of right lumbar sacral nerve root lesion.  
A lumbar spine x-ray showed degenerative disk disease L3-4 
and orthopedic device at the L4-5 disk space.  A December 
2001 private treatment record shows no evidence of 
significant neural encroachment or multi-level degenerative 
changes.  Though there is evidence of some neurological 
symptoms, the Board finds that these symptoms do not rise to 
the level of a 60 percent disability rating; there is no 
evidence of sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  

Moreover, higher evaluations under DC 5293, 5003 and 5292 
would result in rating the same manifestations of overlapping 
symptoms.  Even assuming that the veteran has the conditions 
of degenerative arthritis, limitation of motion of the spine 
and intervertebral disc syndrome, evaluations for distinct 
disabilities resulting from the same injury may only be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Limitation of motion of the 
spine, degenerative arthritis and intervertebral disc 
syndrome due to low back strain and degenerative joint 
disease of lumbar spine with arthritis 
were considered and compensated under the 40 percent 
evaluation already assigned under DC 5295.  To assign a 
separate evaluation based on conditions is not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 
5003, 5292, and 5293 and following notes.  Since the 
disability is already rated under DC 5295 for the underlying 
condition of low back strain and degenerative joint disease 
of lumbar spine with arthritis, a separate rating under DC 
5292, 5293 or 5003 cannot be assigned because it would result 
in rating the same manifestations or overlapping symptoms, 
known as pyramiding, which is to be avoided.  38 C.F.R. § 
4.14 (2005).  Therefore, since the veteran cannot receive a 
separate rating under DC 5003, 5292, or 5293 and cannot 
receive a rating higher than 40 percent under any of these 
rating codes, the disability is best characterized by a 
continued 40 percent disability rating under DC 5295.

Chronic lumbosacral strain under the regulations from 
September 23, 2002

Having determined that a rating in excess of 40 percent 
rating is not warranted for the veteran's low back strain and 
degenerative joint disease with arthritis under the criteria 
in effect prior to September 23, 2002, the Board now turns to 
the criteria in effect as of that date to ascertain whether a 
rating above 40 percent is warranted under revised 
regulations, effective September 23, 2002 to September 25, 
2003 as well as those changes set forth September 26, 2003.  

The evidence does not show that a rating in excess of 40 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 50 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (formerly 
DC's 5235-5243) (2005).  In a November 2004 VA examination, 
the veteran had flexion of 40 degrees with pain from L1 to 
L4, right and left lateral flexion of 15 degrees with a 
maximum of 30 degrees, left lateral rotation of 15 degrees 
with a maximum of 30 degrees, and right lateral rotation of 
10 degrees with  maximum of 30 degrees.  
The examiner stated that there were no postural 
abnormalities, fixed deformities or other abnormalities of 
the musculature of the back.  There is no other medical 
evidence of ankylosis of the entire thoracolumbar spine.  
Therefore, as the evidence reflects that the veteran has some 
range of motion and the November 2004 VA examiner 
specifically found no fixed deformities or other 
abnormalities of the musculature of the back, the evidence 
does not warrant a 40 percent rating under the new criteria.  
Thus, as a whole, a higher rating under the revised formula 
for rating diseases and injuries of the spine is not 
warranted.  

The Board notes that in the aforementioned revised 
regulations, the DC for intervertebral disc disease was 
changed from 5293 to 5243 and allows for intervertebral disc 
syndrome to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In the present case, the veteran has stated that 
he is unable to work following his back surgeries; however, 
there is no evidence of incapacitating episodes or bed rest 
prescribed by a physician.  Therefore, the evidence does not 
show that an evaluation under this code is warranted.    

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reports that he has been unable 
to work due to his back condition.  However, VA and private 
treatment records show that the veteran is able to walk.  
Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 rating under 
either the old (prior to September 2002) or the revised 
criteria for low back strain and degenerative joint disease 
of lumbar spine with arthritis.  See 38 C.F.R. §§ 4.7, 4.71a, 
DC 5295 (2002) effective prior to September 23, 2002), 
38 C.F.R. § 4.71a (formerly DC's 5235-5243) (2005).  As such, 
the benefit of the doubt does not apply, and the claim is 
denied.  


ORDER

An increased evaluation in excess of 40 percent for low back 
strain and degenerative joint disease of lumbar spine with 
arthritis is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


